                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

THOMAS HOFFMAN, et al.,                   )
                                          )
            Plaintiffs,                   )
                                          )
      vs.                                 )         Case No. 4:19 CV 206 RWS
                                          )
HOFFMAN BROS. HEATING AND                 )
AIR CONDITIONING, INC.,                   )
                                          )
            Defendant.                    )

                      MEMORANDUM AND ORDER OF STAY

      After due consideration,

      IT IS HEREBY ORDERED that the joint motion to stay proceedings [31]

is granted as follows: this case is stayed pending the conclusion of mediation.

      IT IS FURTHER ORDERED that not later than two days after the

conclusion of mediation, the parties shall file a joint memorandum advising the

Court on the status of the case, including whether the case or the preliminary

injunction motion have been resolved. If the parties still request that the Court

hear the motion for preliminary injunction, the joint memorandum shall include

joint proposed deadlines for discovery relating to the resolution of the motion,

including a proposed hearing date.
      Failure to comply with the foregoing provisions could result in the

imposition of sanctions.




                                      _______________________________
                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE
Dated this 15th day of April, 2019.




                                         2
